50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Calvin RUFFIN, Plaintiff-Appellant,v.Edward W. MURRAY;  E.B. Wright, Warden;  Sergeant Young;Sergeant Parrington;  Correctional Officer Stewart;  S.E.Lane, Correctional Officer;  Correctional Officer Dunn;  C.Baum;  I. Peck, Correctional Officer;  Captain Powell;Captain Givens;  Lieutenant Hawkins;  Lieutenant Taul;  G.L.Bass;  B.J. Robinson;  Sergeant Flowers;  Captain Cocker,Defendants-Appellees.
No. 94-7263.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995Decided:  February 17, 1995

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-94-1218)
John Calvin Ruffin, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's complaint was dismissed because he failed to sufficiently particularize his claims as ordered by the magistrate judge.  Under Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993), we have examined the grounds for dismissal and determine that Appellant can save this action by amending his complaint in compliance with the magistrate judge's and the district court's orders.  Therefore, the order Appellant seeks to appeal is an interlocutory order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Under Domino Sugar, the order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED